DTJFOUR, J.
In 1908, the plaintiff as alleged owner by the Auditor's deed of lots 5, 6 and 13 in square 1508 of the Third District of New Orleans, sued out a writ of possession.
Mr. and Mrs. Ibos, upon whom process was served by *345the Sheriff and who claimed to be owners, stayed the execution of the writ by injunction.
April 18, 1910.
Rehearing refused May 2, 1910.
In its answer to the petition of injunction the Realty Company changed its claim and instead of the original one, asserted title to Lots 2, 3, 5 and 13 of the same square.
It offered no deeds in evidence, made no attempt to clear the matter by testimony and merely presented two sketches, which contradict the assessment roll and the answer by showing different frontage of the property.
The plaintiff appears to content itself with the statement that the property it claims is not that claimed by Ibos and his wife.
If this be true, a settlement of the controversy appears to be easy.
It is abundantly shown that Mr. and Mrs. Ibos have been owners in undisputed possession for twenty-five years of all that part of Square 1508 which fronts on Bruxelles and Broad Street.
Both parties should be satisfied with a judgment which quiets the title of the Ibos claimants to that property, and which, at the same time, reserves the plaintiff’s rights, if any, to any other property in Square 1508.
Such do we understand the judgment to he.
Judgment affirmed.